DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/21 and 11/23/21 has been considered by the examiner.


Claim Objections
Claim 5 is objected to because of the following informalities:  

Claim 5 recites “… at least one of information about a location of the vehicle UE or information about a speed of the vehicle UE … based on the at least one of the information about the location of the vehicle UE or the information about the vehicle UE, identifying whether the vehicle UE enters the dangerous area” which recites “the information about the vehicle UE” and lacks antecedent basis as to which information is being referred.  The claims appears to be a typographical error where the recited “the speed of” has been omitted by mistake as is evidenced by similarly written claim 13.  For the purpose of the examination and the rejection presented below, the examiner will “based on the at least one of the information about the location of the vehicle UE or the information about the speed of the vehicle UE, identify whether the vehicle UE enters the dangerous area.”
	Appropriate Correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6-7, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Patent Publication 2018/0310147 herein after referenced as Kim) in view of ADACHI (US Patent Publication 2019/0222983 herein after referenced as Adachi).

Regarding claim 1 and claim 12, Kim discloses:
An operating method of a base station for transmitting and receiving pedestrian-to-vehicle (P2V) data, the operating method comprising: and A base station for transmitting and receiving pedestrian-to- vehicle (P2V) data, the base station comprising: a transceiver; and at least one processor (Kim, [0099] discloses a base station may send (i.e. reads on base station for transmitting) a signal indicating an event to broadcast to a group or a specific broadcasting unit within the group; Kim, [0102] discloses a broadcasting unit BU may broadcast an alarm message indicating an occurrence of an event and the BU may include one of a vehicle, a pedestrian, an RSU and a base station and the BU may re-send or relay an alarm message (i.e. indicates obviousness that the broadcasting unit base station receives the alarm message in order to be able to resend or relay) and a user equipment may refer to a pedestrian or a vehicle; Kim, [0069] discloses V2P communication may refer to communication between the vehicle and a device (i.e. reads on P2V data) such as a handheld terminal of a pedestrian; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, Fig. 12 & [0113] discloses each of the RF unit may include a transmitter and a receiver and the processor may be functionally connected to the transmitter and the receiver and control the transmitter and receiver to transmit and receive signals to and from other devices and the first device and the second device may be an eNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the broadcasting units of base station, pedestrian or vehicle would receive the alarm message and transmit the alarm message to other devices of a base station, pedestrian or vehicle during the relay process).
identifying whether a vehicle user equipment (UE) enters a preset dangerous area; when it is identified that the vehicle UE enters the dangerous area, transmitting a message related to the dangerous area to a pedestrian UE (P-UE); (Kim, [0086] discloses a speed violation of a vehicle (i.e. reads on vehicle user equipment) passing through a specific alley (i.e. reads on vehicle UE enters a preset dangerous area) may be defined as an event and both of a vehicle and a pedestrian may move through an alley and in this case information on a speed violated vehicle may be sent (i.e. reads on transmitting a message related to the dangerous area) to an ambient vehicle and/or pedestrian (i.e. reads on pedestrian UE) such as information on a location and/or speed of a speed violated vehicle and the like may be sent to an ambient vehicle and/or pedestrian and an event triggering may be performed on a preset condition and in case that a vehicle having violated a preset speed enters a corresponding alley, a transmission of an event alarm message may be triggered for example, in case that a preset number of persons or more are located in a corresponding alley, a transmission of an alarm message and/or an event message may be triggered and based on such a preset condition, a base station or RSU may operate to broadcast an alarm message and/or an event message; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, [0094] discloses an alarm message may be defined to have a value selected from 00, 01, 10 and 11 and ‘00’ may be associated with a message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’, ‘01’ may be associated with a message ‘a dangerous vehicle exists on a crosswalk adjacent to a receiving pedestrian, etc. and a receiving end which is a pedestrian may receive an event message for a dangerous situation only in a situation remote from a crosswalk and hence the receiving end may need to read the message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’ corresponding to ‘00’.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station would need to identify that the vehicle is passing through the specific alley dangerous area in order to trigger the transmission of the alarm and event message).
(Kim, [0059] discloses a base station for allocating radio resources to the D2D link or node will herein after be referred to as a network; Kim, [0053] discloses if the network configured a D2D link between D2D UEs and allocates radio resources to the configured D2D link, a transmission D2D UE and a reception UE may perform D2D communication using radio resources; Kim, [0067] discloses the term D2D can be replaced by sidelink; Kim, [0076] discloses an alarm message may be sent through the aforementioned D2D communication; Kim, [0102] discloses a broadcasting unit BU may broadcast an alarm message indicating an occurrence of an event and the BU may include one of a vehicle, a pedestrian, an RSU and a base station and the BU may re-send or relay an alarm message and a user equipment may refer to a pedestrian or a vehicle.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station allocates the D2D sidelink resources that are utilized by the pedestrian UE to relay and resend the alarm message to vehicle UEs or pedestrian UEs).
	 Kim discloses that sidelink resources are allocated to the UE for sidelink communication but fails to explicitly disclose that the allocation is in response to a request from the UE and therefore fails to disclose “receiving, from the P-UE, a request for allocation of sidelink resources for transmitting and receiving P2V data to and from the vehicle UE;”.
In a related field of endeavor, Adachi discloses:
receiving, from the P-UE, a request for allocation of sidelink resources for transmitting and receiving P2V data to and from the vehicle UE; (Adachi, Fig. 7 & [0134] discloses the P-UE transmits to the eNB a message for requesting radio resources for inter terminal communication (i.e. reads on request for allocation of sidelink resources); Adachi, [0137] discloses the eNB allocates radio resources to the P-UE; Adachi, [0142]-[0143] discloses the P-UE receives the radio resources allocated by the eNB and discloses the P-UE executes transmission by the inter-terminal communication using the allocated resource; Adachi, [0145] discloses when the allocated radio resources are in the resource pool, the V-UE (i.e. reads on vehicle UE) can receive a direct radio signal from the P-UE; Adachi, [0105] discloses the inter-terminal communication is communication using sidelink; Adachi, [0068] discloses various types of radio signals are directly transmitted and received via a direct radio link between nodes such as between UEs without passing through the network and the direct radio link is called sidelink; Adachi, [0046] discloses the UE may have the vehicle type function when it is estimated as a V-UE; Adachi, [0016]-[0018] discloses in recent years there has been discussed pedestrian to vehicle communications and discloses the current specification do not prescribe radio resources usable by the P-UE for P2V communications and P2V communication may not be executed properly and discloses a radio terminal is a pedestrian user equipment that comprises a controller configured to determine whether or not the resource pool is usable for inter terminal communication).   
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kim to incorporate the teachings of Adachi for the purpose of providing the system with a means to allow the pedestrian to request for resources for performing the communication with the vehicle when necessary (Adachi, [0134] & [0016]-[0018]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of 
Regarding claim 2, Kim in view of Adachi discloses:
The operating method of claim 1, wherein the message related to the dangerous area comprises a paging message including at least one of information indicating that the P-UE is located in the dangerous area or information about a location of the dangerous area (Kim, [0076] discloses when the broadcasting unit is an RSU or base station, the broadcasting unit may send an alarm message to a vehicle or pedestrian using a paging; Kim, [0079] discloses an event message may include a type, time and place of an event and/or any information related to another event and the event message may be set together with an alarm message; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, [0094] discloses an alarm message may be defined to have a value selected from 00, 01, 10 and 11 and ‘00’ may be associated with a message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’, ‘01’ may be associated with a message ‘a dangerous vehicle exists on a crosswalk adjacent to a receiving pedestrian, etc. and a receiving end which is a pedestrian may receive an event message for a dangerous situation only in a situation remote from a crosswalk and hence the receiving end may need to read the message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’ corresponding to ‘00’).
Regarding claim 6 and claim 14, Kim discloses:
An operating method of a pedestrian user equipment (P-UE) for transmitting and receiving pedestrian-to-vehicle (P2V) data, the operating method comprising: and A pedestrian user equipment (P-UE) for transmitting and receiving pedestrian-to-vehicle (P2V) data, the P-UE comprising: a transceiver; and at least one processor connected to the transceiver, wherein the at least one processor is configured to: (Kim, [0102] discloses a broadcasting unit BU may broadcast an alarm message indicating an occurrence of an event and the BU may include one of a vehicle, a pedestrian (i.e. reads on pedestrian user equipment), an RSU and a base station and the BU may re-send or relay an alarm message (i.e. indicates obviousness that the broadcasting unit pedestrian user equipment receives the alarm message in order to be able to resend or relay) and a user equipment may refer to a pedestrian or a vehicle; Kim, [0069] discloses V2P communication may refer to communication between the vehicle and a device (i.e. reads on P2V data) such as a handheld terminal of a pedestrian; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, [0099] discloses a base station may send a signal indicating an event to broadcast to a group or a specific broadcasting unit within the group; Kim, Fig. 12 & [0113] discloses each of the RF unit may include a transmitter and a receiver and the processor may be functionally connected to the transmitter and the receiver and control the transmitter and receiver to transmit and receive signals to and from other devices and the first device and the second device may be an eNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the broadcasting units of base station, pedestrian or vehicle would receive the alarm message and transmit the alarm message to other devices of a base station, pedestrian or vehicle during the relay process).
when it is identified that a vehicle user equipment (UE) enters a preset dangerous area, receiving a message related to the dangerous area from a base station; (Kim, [0086] discloses a speed violation of a vehicle (i.e. reads on vehicle user equipment) passing through a specific alley (i.e. reads on vehicle UE enters a preset dangerous area) may be defined as an event and both of a vehicle and a pedestrian may move through an alley and in this case information on a speed violated vehicle may be sent (i.e. reads on transmitting a message related to the dangerous area) to an ambient vehicle and/or pedestrian (i.e. reads on pedestrian UE) such as information on a location and/or speed of a speed violated vehicle and the like may be sent to an ambient vehicle and/or pedestrian and an event triggering may be performed on a preset condition and in case that a vehicle having violated a preset speed enters a corresponding alley, a transmission of an event alarm message may be triggered for example, in case that a preset number of persons or more are located in a corresponding alley, a transmission of an alarm message and/or an event message may be triggered and based on such a preset condition, a base station or RSU may operate to broadcast an alarm message and/or an event message; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, [0094] discloses an alarm message may be defined to have a value selected from 00, 01, 10 and 11 and ‘00’ may be associated with a message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’, ‘01’ may be associated with a message ‘a dangerous vehicle exists on a crosswalk adjacent to a receiving pedestrian, etc. and a receiving end which is a pedestrian may receive an event message for a dangerous situation only in a situation remote from a crosswalk and hence the receiving end may need to read the message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’ corresponding to ‘00’.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station would need to identify that the vehicle is passing through the specific alley dangerous area in order to trigger the transmission of the alarm and event message).
(Kim, [0102] discloses a broadcasting unit BU may broadcast an alarm message indicating an occurrence of an event and the BU may include one of a vehicle, a pedestrian (i.e. reads on pedestrian user equipment), an RSU and a base station and the BU may re-send or relay an alarm message (i.e. indicates obviousness that the broadcasting unit pedestrian user equipment receives the alarm message in order to be able to resend or relay) and a user equipment may refer to a pedestrian or a vehicle; Kim, [0069] discloses V2P communication may refer to communication between the vehicle and a device (i.e. reads on P2V data) such as a handheld terminal of a pedestrian; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, [0099] discloses a base station may send a signal indicating an event to broadcast to a group or a specific broadcasting unit within the group.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the broadcasting units of base station, pedestrian or vehicle would receive the alarm message and transmit the alarm message to other devices of a base station, pedestrian or vehicle during the relay process).
(Kim, [0059] discloses a base station for allocating radio resources to the D2D link or node will herein after be referred to as a network; Kim, [0053] discloses if the network configured a D2D link between D2D UEs and allocates radio resources to the configured D2D link, a transmission D2D UE and a reception UE may perform D2D communication using radio resources; Kim, [0067] discloses the term D2D can be replaced by sidelink; Kim, [0076] discloses an alarm message may be sent through the aforementioned D2D communication; Kim, [0102] discloses a broadcasting unit BU may broadcast an alarm message indicating an occurrence of an event and the BU may include one of a vehicle, a pedestrian, an RSU and a base station and the BU may re-send or relay an alarm message and a user equipment may refer to a pedestrian or a vehicle.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station allocates the D2D sidelink resources that are utilized by the pedestrian UE to relay and resend the alarm message to vehicle UEs or pedestrian UEs).
Kim discloses that sidelink resources are allocated to the UE for sidelink communication but fails to explicitly disclose that the allocation is in response to a request from the UE and therefore fails to disclose “transmitting, to the base station, a request for allocation of sidelink resources for transmitting and receiving the P2V data;”.
In a related field of endeavor, Adachi discloses:
transmitting, to the base station, a request for allocation of sidelink resources for transmitting and receiving the P2V data; (Adachi, Fig. 7 & [0134] discloses the P-UE transmits to the eNB a message for requesting radio resources for inter terminal communication (i.e. reads on request for allocation of sidelink resources); Adachi, [0137] discloses the eNB allocates radio resources to the P-UE; Adachi, [0142]-[0143] discloses the P-UE receives the radio resources allocated by the eNB and discloses the P-UE executes transmission by the inter-terminal communication using the allocated resource; Adachi, [0145] discloses when the allocated radio resources are in the resource pool, the V-UE (i.e. reads on vehicle UE) can receive a direct radio signal from the P-UE; Adachi, [0105] discloses the inter-terminal communication is communication using sidelink; Adachi, [0068] discloses various types of radio signals are directly transmitted and received via a direct radio link between nodes such as between UEs without passing through the network and the direct radio link is called sidelink; Adachi, [0046] discloses the UE may have the vehicle type function when it is estimated as a V-UE; Adachi, [0016]-[0018] discloses in recent years there has been discussed pedestrian to vehicle communications and discloses the current specification do not prescribe radio resources usable by the P-UE for P2V communications and P2V communication may not be executed properly and discloses a radio terminal is a pedestrian user equipment that comprises a controller configured to determine whether or not the resource pool is usable for inter terminal communication).   
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kim to incorporate the teachings of Adachi for the purpose of providing the system with a means to allow the pedestrian to request for resources for performing the communication with the vehicle when necessary (Adachi, [0134] & [0016]-[0018]) and for the purpose of making the system more dynamic, versatile and adaptable by 
Regarding claim 7, Kim in view of Adachi discloses:
The operating method of claim 6, wherein the message related to the dangerous area comprises a paging message including at least one of information indicating that the P-UE is located in the dangerous area or information about a location of the dangerous area (Kim, [0076] discloses when the broadcasting unit is an RSU or base station, the broadcasting unit may send an alarm message to a vehicle or pedestrian using a paging; Kim, [0079] discloses an event message may include a type, time and place of an event and/or any information related to another event and the event message may be set together with an alarm message; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, [0094] discloses an alarm message may be defined to have a value selected from 00, 01, 10 and 11 and ‘00’ may be associated with a message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’, ‘01’ may be associated with a message ‘a dangerous vehicle exists on a crosswalk adjacent to a receiving pedestrian, etc. and a receiving end which is a pedestrian may receive an event message for a dangerous situation only in a situation remote from a crosswalk and hence the receiving end may need to read the message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’ corresponding to ‘00’).
Regarding claim 11 and claim 15, Kim in view of Adachi discloses:
The operating method of claim 6, further comprising: and The P-UE of claim 14, wherein the at least one processor is further configured to: selecting a sidelink resource to transmit the P2V data from among the allocated sidelink resources, wherein the transmitting of the P2V data comprises transmitting the P2V data to the vehicle UE on the selected sidelink resource (Kim, [0059] discloses a base station for allocating radio resources to the D2D link or node will herein after be referred to as a network; Kim, [0053] discloses if the network configured a D2D link between D2D UEs and allocates radio resources to the configured D2D link, a transmission D2D UE and a reception UE may perform D2D communication using radio resources; Kim, [0067] discloses the term D2D can be replaced by sidelink; Kim, [0076] discloses an alarm message may be sent through the aforementioned D2D communication; Kim, [0102] discloses a broadcasting unit BU may broadcast an alarm message indicating an occurrence of an event and the BU may include one of a vehicle, a pedestrian, an RSU and a base station and the BU may re-send or relay an alarm message and a user equipment may refer to a pedestrian or a vehicle.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station allocates the D2D sidelink resources that are utilized by the pedestrian UE to relay and resend the alarm message to vehicle UEs or pedestrian UEs). 


Claim 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Patent Publication 2018/0310147 herein after referenced as Kim) in view of ADACHI (US Patent Publication 2019/0222983 herein after referenced as Adachi) and further in view of KOLODZIEJ (US Patent Publication 2014/0066097 herein after referenced as Kolodziej).

Regarding claim 3 and claim 8, Kim in view of Adachi discloses:
The operating method of claim 1 and The operating method of claim 6, wherein the message related to the dangerous area comprises a (Kim, [0076] discloses when the broadcasting unit is an RSU or base station, the broadcasting unit may send an alarm message to a vehicle or pedestrian using a paging; Kim, [0079] discloses an event message may include a type, time and place of an event and/or any information related to another event and the event message may be set together with an alarm message; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, [0094] discloses an alarm message may be defined to have a value selected from 00, 01, 10 and 11 and ‘00’ may be associated with a message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’, ‘01’ may be associated with a message ‘a dangerous vehicle exists on a crosswalk adjacent to a receiving pedestrian, etc. and a receiving end which is a pedestrian may receive an event message for a dangerous situation only in a situation remote from a crosswalk and hence the receiving end may need to read the message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’ corresponding to ‘00’).
Kim in view of Adachi discloses sending a warning message to a mobile device but fails to explicitly disclose the message is a “short message” or that the message utilizes a short message service and therefore fails to disclose “a short message including information indicating that the P-UE is located in the dangerous area”.
	In a related field of endeavor, Kolodziej discloses:
(Kolodziej, [0046]-[0047] discloses relies on a short message service SMS messages to provide the mobile device with hazard information and discloses the hazard information indicates that there is a street crossing ahead and if the mobile device determines that a predetermined distance from the crossing is reached, a warning is provided on the mobile device).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kim in view of Adachi to incorporate the teachings of Kolodziej for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a warning message is sent as taught by Kim) with another known element and comparable device utilizing a known technique (i.e. performing a process where a warning message is sent, wherein the warning message is sent via SMS as taught by Kolodziej)  to improve the similar devices in the same way and to obtain the predictable result of the system performing a process where a warning message is sent (i.e. as taught by Kim & Kolodziej) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to 
Regarding claim 4 and claim 9, Kim in view of Adachi discloses:
The operating method of claim 1 and The operating method of claim 6, wherein the message related to the dangerous area comprises a short message including information indicating that the P-UE is located in the dangerous area (Kim, [0076] discloses when the broadcasting unit is an RSU or base station, the broadcasting unit may send an alarm message to a vehicle or pedestrian using a paging; Kim, [0079] discloses an event message may include a type, time and place of an event and/or any information related to another event and the event message may be set together with an alarm message; Kim, [0069] discloses since the pedestrian can move along a sidewalk adjacent to a road as well, information on a danger on the road and the like may be shared through V2P communication; Kim, [0094] discloses an alarm message may be defined to have a value selected from 00, 01, 10 and 11 and ‘00’ may be associated with a message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’, ‘01’ may be associated with a message ‘a dangerous vehicle exists on a crosswalk adjacent to a receiving pedestrian, etc. and a receiving end which is a pedestrian may receive an event message for a dangerous situation only in a situation remote from a crosswalk and hence the receiving end may need to read the message ‘a dangerous vehicle exists on an alley adjacent to a receiving pedestrian’ corresponding to ‘00’).
“short message” or that the message utilizes a short message service and therefore fails to disclose “a short message including information indicating that the P-UE is located in the dangerous area”.
	In a related field of endeavor, Kolodziej discloses:
a short message including information indicating that the P-UE is located in the dangerous area (Kolodziej, [0046]-[0047] discloses relies on a short message service SMS messages to provide the mobile device with hazard information and discloses the hazard information indicates that there is a street crossing ahead and if the mobile device determines that a predetermined distance from the crossing is reached, a warning is provided on the mobile device).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kim in view of Adachi to incorporate the teachings of Kolodziej for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a warning message is sent as taught by Kim) with another known element and comparable device utilizing a known technique (i.e. performing a process where a warning message is sent, wherein the warning .


Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Patent Publication 2018/0310147 herein after referenced as Kim) in view of ADACHI (US Patent Publication 2019/0222983 herein after referenced as Adachi) and further in view of SENBA et al. (US Patent Publication 2018/0042039 herein after referenced as Senba).   

Regarding claim 5 and claim 13, Kim in view of Adachi discloses:
The operating method of claim 1, further comprising: and The base station of claim 12, wherein the at least one processor is further configured to: at least one of the information about the or the information about the vehicle UE, identifying whether the vehicle UE enters the dangerous area (Kim, [0086] discloses a speed violation of a vehicle passing through a specific alley may be defined as an event and both of a vehicle and a pedestrian may move through an alley and in this case information on a speed violated vehicle may be sent to an ambient vehicle and/or pedestrian such as information on a location and/or speed of a speed violated vehicle and the like may be sent to an ambient vehicle and/or pedestrian and an event triggering may be performed on a preset condition and in case that a vehicle having violated a preset speed enters a corresponding alley, a transmission of an event alarm message may be triggered for example, in case that a preset number of persons or more are located in a corresponding alley, a transmission of an alarm message and/or an event message may be triggered and based on such a preset condition, a base station or RSU may operate to broadcast an alarm message and/or an event message).
	Kim in view of Adachi discloses that the base station makes a determination regarding the location and speed of the vehicle but fails to explicitly disclose that the location and speed are requested when within a preset distance and therefore fails to disclose “when the vehicle UE is located within a preset distance from the dangerous area, requesting the vehicle UE to report at least one of information about a location of the vehicle UE or information about a speed of the vehicle UE; and receiving, from the vehicle UE, the at least one of the information about the location of the vehicle UE 
or the information about the speed of the vehicle UE”. 
In a related field of endeavor, Senba discloses:
at least one of information about a location of the vehicle UE at least one of the information about the location of the vehicle UE 
(Senba, [0083] discloses the server transmits a dataset transmission request to each terminal matched with the cycle, sets a timer that times the cycle and waits for the dataset arriving from each terminal; Senba, [0078] discloses the server changes a cycle of collecting the dataset including the positon information form the plurality of terminals according to the priority degree; Senba, [0075] discloses priority degree 1 is when the vehicle approaching the intersection without lowering the speed; Senba, [0162] discloses the base station periodically or cyclically collects the dataset including the position information of the terminal such as the pedestrian and vehicle and stores it in memory and determines the danger and priority degree and transmits the danger notification to the terminal having the predetermined priority degree; Senba, [0096] discloses the CPU obtains time s1 until reaching the intersection and the value of s1 is obtained by “s1=a distance to the intersection” and the DPU determines whether or not sr until a red signal is larger than the value of s1 and when it is determined that it is sr > s1, the source of the data set is determined as the target of the danger notification and the priority degree “1” is set.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station server requests the vehicle terminal for the location dataset of the vehicle terminal when the vehicle terminal is within the preset distance indicating that the vehicle is approaching the intersection dangerous area).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kim in view of Adachi to incorporate the teachings of Senba for the purpose of providing the system with a means to acquire the location information (Senba, [0083]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a warning message is sent based on location information as taught by Kim) with another known element and comparable device utilizing a known technique (i.e. performing a process where a warning message is sent based on location information, wherein the base station requests the location information from the vehicle terminal based on a preset distance from a predefined area as taught by Senba) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process where a warning message is sent based on location information (i.e. as taught by Kim & Senba) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Patent Publication 2018/0310147 herein after referenced as Kim) in view of ADACHI (US Patent Publication 2019/0222983 herein after referenced as Adachi) and further in view of UENO et al. (US Patent Publication 2018/0302752 herein after referenced as Ueno).  

Regarding claim 10, Kim in view of Adachi discloses:
The operating method of claim 6 (see claim 6).  Kim in view of Adachi discloses a pedestrian mobile device sending information to a vehicle mobile device but fails to explicitly disclose “wherein the generating of the P2V data to be transmitted to the vehicle UE comprises: based on the message related to the dangerous area, determining whether the P- UE is located in the dangerous area; and based on the determining, generating the P2V data to inform the vehicle UE of presence of the P-UE.”
	In a related field of endeavor, Ueno discloses:
wherein the generating of the P2V data to be transmitted to the vehicle UE comprises: based on the message related to the dangerous area, determining whether the P- UE is located in the dangerous area; and based on the determining, generating the P2V data to inform the vehicle UE of presence of the P-UE (Ueno, [0069] discloses in the pedestrian to vehicle communication system, a danger area is set in advance at a place where an accident is highly likely to occur such as an intersection and in a case where a pedestrian enters the danger area, it is notified that a pedestrian exists in the danger area to vehicle mounted terminal device by the pedestrian to vehicle communication, specifically in pedestrian terminal device, when detecting that a pedestrian has entered the danger area, the pedestrian information including the location information is transmitted to vehicle mounted terminal device wherein a risk determination related to whether or not the possibility that the host vehicle collides with the pedestrian is high is performed and attention attracting with respect to the driver of the vehicle is performed in accordance with the result of the danger determination).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kim in view of Adachi to incorporate the teachings of Ueno for the purpose of providing the system with the means to allow the pedestrian device to determine when to send the information to the vehicle device (Ueno, [0069]) and for the purpose of 
making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a warning message is sent based on 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645